Name: Commission Regulation (EEC) No 3525/84 of 14 December 1984 revoking Regulation (EEC) No 3105/84 and stopping fishing for sole by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 84 Official Journal of the European Communities No L 328/21 COMMISSION REGULATION (EEC) No 3525/84 of 14 December 1984 revoking Regulation (EEC) No 3105/84 and stopping fishing for sole by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished (3), as last amended by Regulation (EEC) No 31 75/84 (4), provides for hake and sole quotas for 1984 ; Whereas Commission Regulation (EEC) No 3105/84 concerning the stopping of fishing for hake and sole by vessels flying the flag of the United Kingdom (*) stopped fishing for hake in ICES divisions II a (EC zone) and IV and for sole in ICES division VII f, g as from 28 October 1984 ; Whereas Denmark has transferred on 14 November 1984 to the United Kingdom 100 tonnes of its quota of hake in ICES divisions II a (EC zone) and IV ; whereas fishing for hake in ICES divisions II a (EC zone) and IV by vessels flying the flag of the United Kingdom or registered in the United Kingdom should therefore be permitted ; whereas consequently it is necessary to revoke Commission Regulation (EEC) No 3105/84 and to maintain the prohibition of fishing for sole in ICES division VII f, g, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 3105/84 is hereby revoked. Article 2 Catches of sole in ICES division VII f, g by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1984. Fishing for sole in ICES division VII f, g by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such fish by the abovementioned vessels after the date of application of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29. 7. 1982, p. 1 . (2) OJ No L 169, 28. 6. 1983, p. 14. 0 OJ No L 37, 8 . 2. 1984, p . 1 . ( «) OJ No L 298, 16 . 11 . 1984, p. 1 . O OJ No L 291 , 9 . 11 . 1984, p. 26 .